DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered. Claims 1-6 and 8-10 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 2016/0082574 (hereinafter Robinson) in view of Battistone US 6098508 (hereinafter Battistone).

    PNG
    media_image1.png
    577
    755
    media_image1.png
    Greyscale

Re. Cl. 1, Robinson discloses: A clip (1, Fig. 1) for removably attaching a cubicle wall extension element to a top surface of a cubicle wall (see Fig. 1, the device is capable of being used in the claimed intended use), wherein the clip comprises: two elongate arms (2, 3 Fig. 1) rotatably coupled together at an attachment portion (6, Fig. 1), wherein each one of the arms comprises an upper portion (11-12, Fig. 1) and a lower portion (7-8, Fig. 1), wherein the attachment portion is disposed between the upper portion and the lower portion (see Fig. 1); a space between the lower portions of the arms (see Fig. 1, space between 7-8), wherein the space is shaped to fit the top surface of the cubicle wall therein (see Fig. 1, due to the flat surfaces of 7-8, an appropriately shaped cubicle wall is able to fit therein); and a torsion spring (9, Fig. 1) disposed between the two arms so that the two arms are spring biased to have a resting configuration in which the lower portions of the arms are open (see Fig. 1) and the upper portions of the arms are in a closed position in which the upper portions of the arms are in contact with each other along substantially their entire lengths (see Fig. 1, inner portions of 11 and 12 are in contact substantially along their lengths), wherein each one of the two elongate arms further comprises a first angled portion between the lower portion and the attachment portion, and a second angled portion between the attachment portion and the upper portion (see annotated figure 1).
Re. Cl. 2, Robinson discloses: the upper portions of the arms and the lower portions of the arms are substantially parallel to each other (see Fig. 1-3, portions 11 and 12 are able to be “substantially parallel to portions 7-8 due to pivots 55).
Re. Cl. 5, Robinson discloses: the attachment portion comprises a shaft (50, Fig. 1) that is disposed through a center of the torsion spring and is rotatably coupled to the two elongate arms (see Fig. 1).
Re. Cl. 10, Robinson discloses: the two elongate arms are made of a material that is configured to be bent into a desired position (Paragraph 0007, Lines 1-4, materials such as plastics, rubber and polymers can be bent into a desired position).  
Re. Cl. 1 and 9, Robinson does not explicitly disclose that the space is sized to fit the top surface of the cubicle wall therein, the upper portions of the two elongate arms are each 12 to 18 inches long (Cl. 1) or the space between the lower portions is 1.5 to 3.75 inches wide (Cl. 9) since Robinson does not disclose any particular dimensions.  Battistone discloses a spring loaded clip or pliers (10, Fig. 1-5) which includes elongate arms (see Fig. 1) that have upper portions (see 12 and 20, Fig. 1) and lower portions (26, 18 Fig. 1) with an attachment portion located therebetween (see 40, Fig. 1); the upper portions are configurable to be located in a closed position in which the upper portions of the arms are in contact with each other along substantially along their entire lengths (see Fig. 5).  Re. Cl. 1, Battistone discloses that a space between the lower portions of the arms (see Fig. 5), wherein the space is sized to fit the top of the surface of the cubicle wall therein (Col. 3, Lines 25-30; “2.25 inches;” it is the Examiner’s position that a spacing of 2.25 inches at the widest part sizes the device to have a cubicle wall therein since Applicant discloses that the range of sizes of cubicles is between 1.5 inches to 3.75 inches).  Re. Cl. 9, Battistone discloses the space between the lower portions is 1.5 to 3.75 inches wide (Col. 3, Lines 25-30; 2.25 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of arms in Robinson to be as dimensioned by Battistone since Battistone states that such a modification enables the device to be comfortably held in a person’s hand (Col. 3, Lines 25-30).
Re. Cl. 1, Robinson does not explicitly disclose that the upper portions of the two arms are 12-18 inches long. As seen in Fig. 1, the length of the arms, in particular the upper and lower portions are result effective variables since modifying them would merely adjust the positions where the user and item being clamped interact with the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Gordon by making device in the dimensions claimed as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re. Cl. 3, Robinson discloses that the first angled portion and the second angled portion at are an angle relative to the upper portion and lower portion (see annotated figure 1) but does not specify what the angle is and therefore does not disclose the angle is between 20 and 40 degrees.  Robinson does however discloses that numerous modifications and variations of the present invention are possible in light of the above teachings (Paragraph 0026, Lines 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Robinson to have the angle be between 20 and 40 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Robinson would not operate differently with the claimed since the grip would just have a slightly different angular configuration and Robinson says that changes can be made. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification Paragraph 0029).
Re. Cl. 8, Robinson does not explicitly disclose the lower portions of the two arms are 5-8 inches long. As seen in Fig. 1, the length of the arms, in particular the upper and lower portions are result effective variables since modifying them would merely adjust the positions where the user and item being clamped interact with the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Gordon by making device in the dimensions claimed as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Battistone as applied to claims 1-3 and 8-10 above, and in further view of Gordon US 9744673 (hereinafter Gordon).
Re. Cl. 4, Robinson discloses the use of a torsion spring (9, Fig. 1) but does not specifically show the torsion spring interacts with the arms and therefore does not disclose a helical portion and two legs, wherein the two legs are in contact with the first angled portion of the two elongate arms. Gordon discloses a clip (Fig. 1) wherein the clip comprises: two elongate arms (102 and 104, Fig. 1) rotatably coupled together at an attachment portion (see Fig. 1, 111 and 117), wherein each one of the arms comprises an upper portion and a lower portion (see Fig. 1, portions of 102 and 103 to the right and left of attachment portions 111 and 117), and a torsion spring (122, Fig. 2) disposed between the two arms so that the two arms are spring biased to have a resting configuration in which the lower portions of the arms are open and the upper portions of the arms are closed (Col. 6, Lines 42-46). Re. Cl. 4, Gordon discloses the torsion spring comprises a helical portion and two legs (see 122 and 120s, Fig. 2-3), wherein the two legs are in contact with the first angled portions of the two elongate arms (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torsion spring of Robinson to engage the first angled portions of the arms as disclosed by Gordon since Gordon discloses that such a modification is a manner which applies pressure to the arms to bias the jaws toward the closed position (Col. 5, Lines 36-40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Battistone as applied to claims 1-3 and 8-10 above, and in further view of Brown US 5301393 (hereinafter Brown).
Re. Cl. 6, Robinson discloses the use of a shaft or pivot pin (6, Fig. 1) to rotatably secure the two jaws together but does not disclose the attachment portion comprises rivets that attach the two arms together.  Brown discloses an alternate spring biased clamp (Fig. 4) which has attachment portions (24, 28 Fig. 4) that can be secured together using rivets (Col. 6, Lines 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pivot pin of Robinson with the rivets of Brown since it has been held obvious to substitute known elements to achieve a predictable result.  In this instance, both a pivot pin and rivets are known elements which achieve the predictable result of rotatably connecting opposing members in a clamp.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that it would not have been obvious to one of ordinary skill in the art to modify the pads of Robinson to be the claimed length since the length would make it difficult, if not impossible to tightly grasp or hold two items together, the Examiner disagrees.  Applicant argues that by modifying the length of the pads, a gripping force would be reduced and therefore the clamp would not function.  Applicant appears to be of the assumption that the length of the pads is the only variable in determining the force of the clamp.  However, this is not the case in the Examiner’s position.  The clamping force generated by the pads onto the item being clamped is determined by a variety of factors including the spring force, the length of the arms, the materials which make up the arms, the angles at which the arms are disposed relative to one another, etc.  For Applicant’s assumption to be true that lengthening the pads would render the claim ineffective, the spring force would have to be relative weak or provide a gentle biasing force.  This is not borne out by the disclosure of Robinson since Robinson does not disclose any particulars of the spring other than how it interacts with the arms.  Further, Robinson does not disclose that the pads need to be relatively short to function either.  Therefore, Applicant’s argument has been considered but is not persuasive since it not based on persuasive evidence found in the prior art of record.  
Re. Applicant’s argument that modifying the Robinson device to have the arm portions relatively long would render the device insufficient for its intended purpose, the Examiner disagrees.  As discussed above, this appears to be the Applicant’s opinion since it is not supported by the facts found in the Robinson disclosure.  Again, Robinson does not disclose that the length of the arms needs to be short, the spring is a gentle biasing spring or any other piece of information which supports Applicant’s opinion.  In fact, Robinson does state that “numerous modification and variation of the present invention are possible in light of the above teachings (see Paragraph 0026).” It is the Examiner’s position that one of ordinary skill in the art would recognize how to modify the Robinson device so that the sufficient clamping force is maintained once the length of the pads is adjusted as discussed above.  Therefore, Applicant’s argument is considered but is not persuasive since opinion absent objective evidence is not considered persuasive.  
Re. Applicant’s argument that Battistone teaches away from the arms having the claimed length, the Examiner wishes to point out that Battistone was not relied upon to disclose such a feature for the purpose of rejection.  Applicant’s statement is therefore not relevant to the issue at hand.  Battistone was merely relied upon for disclosure of the spacing between the lower portions of the arms.  Therefore, Applicant’s assertion that Battistone teaches away from the proposed combination is irrelevant.  Further, Battistone does not disclose that shorter arms increase the gripping force as Applicant asserts.  Battistone, in Col. 2, Lines 54-65 and in Col. 6, Lines 1-9 states that: 
“Many possible combinations exist, but one size that has been found useful includes pliers having a total length of 8.5 inches. The jaw pin 40 is about 2.25 inches from the one end 21 of the second jaw, and the passage slot 38 is about one inch long and is at an angle equal to about 230 from an axis perpendicular to the central axis of the pliers. The slot length and angle will vary according to the desired performance of the tool. The ends of passage slot 38 are rounded but are not critical to the function. The projection 48 is located about three inches from the top of the jaws. This dimension will also vary with different sized pliers.”  

“Many dimensions would work. In one successful embodiment, the projection is about 2" from the end of the first jaw 92. The first pivot notch is about 3" from the end of the second jaw 98, and the second pivot notch is about 2.5" away from it. The slot is about 2.0".times.1.5".times.1.0" and has its general center about 3.5" from the end of the second jaw 98. The jaw pin 96 is about 3.5" from the end of the end of the first jaw 90. The handles are about 7" long. The lengths and ratios can be varied as desired.”
These statement does not agree with Applicant’s assertion since Battistone discussed examples of how the device can be dimensioned but also contemplates “other combinations, ” “different sized pliers,” and “the lengths and ratios can be varied as desired.” It is the Examiner’s position that this citation further supports the conclusion of obviousness since Battistone specifically discussed altering or changing the dimensional values of the device for different sized pliers.  Applicant’s argument has been considered but is not persuasive in the Examiner’s position.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swan US 718291, Mar
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632